Citation Nr: 0838801	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 11, 
1997, for the award of additional aid and attendance 
allowance under 38 U.S.C.A. § 1114(r)(2) (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which effectuated the Board's grant of 
additional aid and attendance allowance under 38 U.S.C.A. 
§ 1114(r)(2) and assigned an effective date of September 11, 
1997.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2005 decision, the Board granted additional aid 
and attendance allowance under 38 U.S.C.A. § 1114(r)(2) based 
upon a finding that the veteran required care on a daily 
basis to see out of the only eye from which he had any 
remaining visual acuity.

2.  Prior to September 11, 1997, the veteran was not service 
connected for residuals of aphakic glaucoma and bilateral 
dislocated crystalline lenses.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 11, 
1997, for the award of additional aid and attendance 
allowance under 38 U.S.C.A. § 1114(r)(2) have not been met.  
38 U.S.C.A. §§ 1114(r)(2), 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.352(b), 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159 (2008).  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

II.  Background

Service connection has been granted for loss of use of both 
hands as residuals of third degree burns, evaluated as 
100 percent disabling from May 23, 1951; loss of use of 
bilateral feet status post third degree burns and scars of 
the right and left legs, evaluated as 100 percent disabling 
from September 11, 1997; third degree burn scars on the right 
leg, evaluated as 40 percent disabling from September 11, 
1997; third degree burn scars on the left leg, evaluated as 
40 percent disabling from September 11, 1997; residuals of 
aphakic glaucoma and bilateral dislocated crystalline lenses, 
evaluated as 30 percent disabling from September 11, 1997, 
and 60 percent disabling as of May 16, 2001; and disfiguring 
scars of the face, neck and ears, evaluated as 30 percent 
disabling from May 23, 1951.  

In an April 2002 rating decision, the RO granted additional 
aid and attendance allowance under 38 U.S.C.A. § 1114(r)(1), 
effective September 11, 1997.

Special monthly compensation at the rate provided by 
38 U.S.C.A. § 1114(r)(2) is warranted when, in addition to 
the need for regular aid and attendance, he or she is in need 
of a higher level of care.  Id.  A higher level of care means 
a need for personal health care services provided on a daily 
basis in the veteran's home by a person (1) who is licensed 
to provide such services; (2) or who provides such services 
under the regular supervision of a licensed health care 
professional.  Id.  

The need for a higher level of care is considered to be the 
need for personal health care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health care professional.  
Personal health care services include, but are not limited 
to, service such as physical therapy, administration of 
injections, placement of indwelling catheters, the changing 
of sterile dressings, or like functions that require 
professional health care training or regular supervision of a 
trained health care professional to perform.  38 C.F.R. § 
3.352(b)(2).

In a July 2005 decision, the Board determined that the 
veteran warranted additional aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(2) based upon a finding that he 
required care on a daily basis to provide maintenance for the 
contact lens that enabled him to see out of the only eye from 
which he had any remaining visual acuity.  It noted that the 
veteran was unable to see without the contact lens and had to 
rely on his wife on a daily basis to remove, clean, and 
insert it in the right eye.  It further noted that the 
uncontroverted medical evidence established that the 
veteran's wife had "competently carried out the tasks 
involved in performing daily insertion, removal, and cleaning 
of" the right eye contact lens.  The Board concluded the 
veteran was unable to perform these functions due to his 
service-connected loss of use of both hands (the veteran's 
fingers were amputated in service due to severe burns), and 
that the record established the veteran needed a higher level 
of care as defined by the governing criteria under 
38 U.S.C.A. § 1114(r)(2).

In the August 2005 decision on appeal, the RO effectuated the 
Board's grant of the additional aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(2) and assigned an effective date 
of September 11, 1997.  The veteran has appealed the 
effective date assigned, arguing that he warrants an 
effective date going back to 1987 or 1988 at the higher level 
of aid and attendance because (1) the evidence establishes 
that he had blindness in both eyes since 1987 or 1988 due to 
the burn injuries he sustained in service and (2) his wife 
had been assisting him since that time because of the loss of 
use of his hands.

In the July 2005 Board decision, an effective date earlier 
than September 11, 1997 for the award of service connection 
for residuals of aphakic glaucoma and bilateral dislocated 
crystalline lenses, was denied after it was determined that 
an earlier effective date was legally precluded.  See Leonard 
v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005); Sears 
v. Principi, 349 F3d. 1326, 1331-32 (Fed. Cir. 2003).  The 
veteran appealed the denial to the Court, which affirmed the 
Board's determination in a December 2006 Memorandum Decision.  

III.  Criteria & Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (special monthly 
compensation is a claim for increase) shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than September 11, 1997, 
for the award of award of additional aid and attendance 
allowance under 38 U.S.C.A. § 1114(r)(2) is legally 
precluded.  The award of this benefit was premised on the 
veteran requiring assistance on a daily basis to see out of 
the only eye from which he had any remaining visual acuity.  
The veteran agrees with the basis of the award, but disagrees 
with the effective date assigned for the additional aid and 
attendance allowance.  Again, he argues that because he had 
blindness in his right eye back as early as 1987 or 1988, the 
additional aid and attendance allowance should be granted 
retroactively to those dates.

Special monthly compensation is a special statutory award 
that may be granted in addition to awards based on the 
schedular evaluations provided by the diagnostic codes in 
VA's Rating Schedule.  In other words, special monthly 
compensation involves awarding additional compensation 
relating to service-connected disability or disabilities.  
The Court affirmed the Board's finding that an effective date 
earlier than September 11, 1997, for the award of service 
connection for residuals of aphakic glaucoma and bilateral 
dislocated crystalline lenses was legally precluded.  That 
decision is final.  As service connection for residuals of 
aphakic glaucoma and bilateral dislocated crystalline lenses 
was not in existence prior to September 11, 1997, an 
effective date for additional aid and attendance based upon 
this service-connected disability cannot be awarded.

The provision of the effective-date statute that allows for a 
claim for increase to be awarded up to one year prior to the 
date of claim is not applicable, as special monthly 
compensation has been awarded as of the date service 
connection was granted for aphakic glaucoma and bilateral 
dislocated crystalline lenses.  This is the earliest 
effective date allowed by law.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim for entitlement to an 
effective date earlier than September 11, 1997, for the award 
of additional aid and attendance allowance under 38 U.S.C.A. 
§ 1114(r)(2) must be denied based on a lack of entitlement 
under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an effective date earlier than September 11, 
1997, for the award of additional aid and attendance 
allowance under 38 U.S.C.A. § 1114(r)(2) is denied.


_______________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


